Citation Nr: 0828106	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left wrist condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied service connection for a left wrist 
disability, originally claimed and adjudicated as wrist 
overuse, encompassing both wrists.

The Board remanded the left wrist claim in February 2008 for 
the issuance of a Statement of the Case.  The appeal is once 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By rating decision dated in August 2003, the RO denied 
service connection for wrist overuse.  The veteran was 
notified of the RO's action by letter dated September 4, 
2003.  The veteran filed a Notice of Disagreement with the 
denial of service connection for wrist overuse in October 
2003, encompassing both wrists, and a Statement of the Case 
(SOC) was issued by the RO on June 21, 2004 addressing only 
the issue of service connection for right wrist strain.  In a 
February 2008 decision, the Board remanded the left wrist 
claim for the issuance of an SOC.  On April 16, 2008, the 
RO/AMC issued an SOC to the veteran at his old address 
overseas.  However, other evidence of record reflects that 
the veteran had a new address overseas prior to the issuance 
of that SOC.  While the claims file does not contain evidence 
that the SOC has been returned, a letter issued by the Board 
to the old address in February 2008 has been returned as 
undeliverable.  

In light of the above, the Board finds that a remand for 
issuance of the SOC to the veteran's current address, (shown 
as CMR 419 Box 1343, APO AE, 09102 in a Master Record Inquiry 
from March 2008), is necessary.  

The Board notes that despite the directive in the prior 
remand that the case should only be returned if a substantive 
appeal was filed, the RO/AMC returned the case to the Board 
without one having been filed.  Therefore, following 
reissuance of the SOC on remand, the case should only be 
returned to the Board if the veteran submits a timely 
substantive appeal. 

Accordingly, the case is REMANDED for the following action:

Reissue the April 2008 Statement of the 
Case to the veteran at his current address 
along with a VA Form 9 to permit the 
veteran to file a substantive appeal if he 
so desires.  The case should only be 
returned to the Board if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

